Exhibit 10.159
PROMISSORY NOTE
$60,000,000.00    June 21, 2012


FOR VALUE RECEIVED PUENTE HILLS MALL, LLC, a Delaware limited liability company,
as maker, having its principal place of business at c/o Glimcher Properties
Limited Partnership, 180 East Broad Street, 21st Floor, Columbus, Ohio 43215
(together with its successors and permitted assigns, “Borrower”), hereby
unconditionally promises to pay to the order of MIDLAND NATIONAL LIFE INSURANCE
COMPANY, an Iowa Corporation, as payee, having an address at One Midland Plaza,
Sioux Falls, South Dakota 57193 (together with its successors and assigns,
“Lender”), or at such other place as the holder hereof may from time to time
designate in writing, the principal sum of Sixty Million and No/100 Dollars
($60,000,000.00), in lawful money of the United States of America with interest
thereon to be computed from the date of this Note at the Interest Rate, and to
be paid in accordance with the terms of this Note and that certain Loan
Agreement, dated the date hereof, between Borrower and Lender (as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Loan Agreement”). All capitalized terms not defined herein shall have
the respective meanings set forth in the Loan Agreement.


ARTICLE 1: PAYMENT TERMS


Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and at the
times specified in Article 2 of the Loan Agreement and the outstanding balance
of the principal sum of this Note and all accrued and unpaid interest thereon
shall be due and payable on the Maturity Date.


ARTICLE 2: DEFAULT AND ACCELERATION


The Debt shall without notice become immediately due and payable at the option
of Lender if any payment required in this Note is not paid on or prior to the
date when due or if not paid on the Maturity Date or on the happening of any
other Event of Default.


ARTICLE 3: LOAN DOCUMENTS


This Note is secured by the Security Instrument and the other Loan Documents.
All of the terms, covenants and conditions contained in the Loan Agreement, the
Security Instrument and the other Loan Documents are hereby made part of this
Note to the same extent and with the same force as if they were fully set forth
herein. In the event of a conflict or inconsistency between the terms of this
Note and the Loan Agreement, the terms and provisions of the Loan Agreement
shall govern.



1

--------------------------------------------------------------------------------


ARTICLE 4: SAVINGS CLAUSE


Notwithstanding anything to the contrary, (a) all agreements and communications
between Borrower and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Lender shall never exceed the Maximum
Legal Rate, (b) in calculating whether any interest exceeds the Maximum Legal
Rate, all such interest shall be amortized, prorated, allocated and spread over
the full amount and term of all principal indebtedness of Borrower to Lender and
(c) if through any contingency or event Lender receives or is deemed to receive
interest in excess of the Maximum Legal Rate, any such excess shall be deemed to
have been applied toward payment of the principal of any and all then
outstanding indebtedness of Borrower to Lender.


ARTICLE 5: NO ORAL CHANGE


This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.



2

--------------------------------------------------------------------------------


ARTICLE 6: WAIVERS


Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non-payment and all other notices of any kind. No
release of any security for the Debt or extension of time for payment of this
Note or any installment hereof, and no alteration, amendment or waiver of any
provision of this Note, the Loan Agreement or the other Loan Documents made by
agreement between Lender or any other Person shall release, modify, amend,
waive, extend, change, discharge, terminate or affect the liability of Borrower,
and any other Person who may become liable for the payment of all or any part of
the Debt, under this Note, the Loan Agreement or the other Loan Documents. No
notice to or demand on Borrower shall be deemed to be a waiver of the obligation
of Borrower or of the right of Lender to take further action without further
notice or demand as provided for in this Note, the Loan Agreement or the other
Loan Documents. If Borrower is a partnership, the agreements herein contained
shall remain in force and be applicable, notwithstanding any changes in the
individuals or entities comprising the partnership, and the term “Borrower,” as
used herein, shall include any alternate or successor partnership, but any
predecessor partnership and their partners shall not thereby be released from
any liability. If Borrower is a corporation, the agreements contained herein
shall remain in full force and be applicable notwithstanding any changes in the
shareholders comprising, or the officers and directors relating to, the
corporation, and the term “Borrower” as used herein, shall include any
alternative or successor corporation, but any predecessor corporation shall not
be relieved of liability hereunder. If any Borrower is a limited liability
company, the agreements herein contained shall remain in force and be
applicable, notwithstanding any changes in the members comprising the limited
liability company, and the term “Borrower” as used herein, shall include any
alternate or successor limited liability company, but any predecessor limited
liability company and their members shall not thereby be released from any
liability. Nothing in the foregoing three sentences shall be construed as a
consent to, or a waiver of, any prohibition or restriction on transfers of
interests in such partnership, corporation or limited liability company, as
applicable, which may be set forth in the Loan Agreement or any other Loan
Document.


ARTICLE 7: TRANSFER


Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the
matter; but Lender shall retain all rights hereby given to it with respect to
any liabilities and the collateral not so transferred.


ARTICLE 8: EXCULPATION


The provisions of Section 9.4 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.

3

--------------------------------------------------------------------------------




ARTICLE 9: GOVERNING LAW


This Note shall be governed in accordance with the terms and provisions of
Section 10.3 of the Loan Agreement.


ARTICLE 10: NOTICES


All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.


ARTICLE 11: JOINT AND SEVERAL


If Borrower consists of more than one Person, the obligations and liabilities of
each such Person shall be joint and several.
[NO FURTHER TEXT ON THIS PAGE]



4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.


PUENTE HILLS MALL, LLC, a Delaware limited liability company
By:
PUENTE HILLS MALL REIT, LLC, a Delaware limited liability company, its sole
member

By:
OG RETAIL HOLDING CO., LLC, a Delaware limited liability company, its managing
member

By:
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited liability
partnership, as administering member

By:
GLIMCHER PROPERTIES CORPORATION, a Delaware corporation, its sole general
partner



By:
/s/ Mark E. Yale    

Mark E. Yale
Executive Vice President, Chief Financial Officer and Treasurer





5